Exhibit 10.1
 
SATISFACTION, TERMINATION AND RELEASE AGREEMENT
 
This SATISFACTION, TERMINATION AND RELEASE AGREEMENT (this “Agreement”) is dated
as of April 6, 2009 between LEHMAN COMMERCIAL PAPER INC. (“Lender”), having an
address at 1271 Avenue of the Americas, New York, NY 10020, and CAPITAL TRUST,
INC. (“Borrower”), having an address at 410 Park Avenue, 14th Floor, New York,
NY 10022.
 
 
RECITALS
 
WHEREAS, Lender and Borrower are parties to that certain Amended and Restated
Loan and Security Agreement, dated as of September 10, 2008 (the “Loan
Agreement”);


WHEREAS, the parties have agreed and consented to transfer to Lender all of
Borrower’s right, title and interest in the Collateral (as defined in the Loan
Agreement) and the Loan Documents (as defined in the Loan Agreement) in full
satisfaction of the Borrower’s Obligations; and


WHEREAS, each of the parties hereto desire to terminate its respective right,
title and interest in, to and under the Loan Agreement, the Note (as defined in
the Loan Agreement) and the Loan Documents and to each release the other from
all obligations and liabilities under the Loan Agreement and Note as set forth
herein.


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by each of the parties), the parties hereby agree as follows:


1.             Satisfaction, Termination and Release.
 
(a)           Capitalized terms used herein and not defined herein shall have
the respective meanings attributed thereto in the Loan Agreement.
 
(b)           Lender hereby proposes, and Borrower hereby consents, and Lender
and Borrower hereby acknowledge, that (i) pursuant to that certain Assignment
and Assumption Agreement dated the date hereof, Borrower transferred to Lender,
and Lender accepted, all of Borrower’s right, title and interest in the
Collateral (the “Transfer”) and (ii) the Transfer shall unconditionally and
fully satisfy the Borrower’s Obligations in all respects, including, without
limitation, Borrower’s obligations to pay the outstanding principal amount of
the Advance and all other amounts owed to Lender under the Loan Agreement and
the Note and other Loan Documents.  As such, Borrower shall have no further
rights with respect to the Collateral or under the Loan Documents and no further
obligations with respect to the Obligations, and Lender shall be entitled to all
rights of ownership of the Collateral and shall have no further rights to
collect or otherwise enforce the Obligations.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Lender and Borrower hereby acknowledge that the Loan Agreement,
the Note and all other Loan Documents and the transactions contemplated thereby
are hereby terminated and of no further force and effect and that (x) Lender and
Borrower are each hereby released and discharged from all of their respective
obligations or liabilities under the Loan Agreement, the Note and all other Loan
Documents, and (y) the rights of Lender and Borrower under the Loan Agreement,
the Note and all other Loan Documents are terminated.  Lender shall file a UCC
Financing Statement Amendment to terminate UCC Financing Statement
0000000181346562 filed with the State of Maryland Department of Assessments and
Taxation on June 24, 2008 naming Borrower as debtor and Lender as secured party.
 
2.             Representations and Warranties.  Each of the parties hereto
represent and warrant to each other, that, as of the date hereof: (a) it has the
requisite authority and power to enter into this Agreement and the transactions
contemplated hereby, and (b) the execution and delivery of this Agreement has
been duly authorized and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.
 
3.             Further Assurances.  Each party hereto shall promptly execute and
deliver, or to cause to be executed and delivered, all such instruments and to
take all such actions as the other party may reasonably request to effectuate
the intent and purposes, and to carry out the terms, of this Agreement.
 
4.             Counterparts.  This Agreement may be executed in counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Agreement in Portable
Document Format (PDF) or by facsimile transmission shall be effective as
delivery of a manually executed original counterpart thereof.
 
5.             Amendment.  This Agreement may not be amended or modified, except
by an instrument in writing signed by the Lender and Borrower.
 
6.             Costs and Expenses.  Each of the parties hereto shall be liable
for its own costs and expenses in connection with the preparation, negotiation,
execution and performance of this Agreement.
 
7.             Severability.  The illegality, invalidity, or unenforceability of
any provision of this Agreement under the law of any jurisdiction shall not
affect its legality, validity or enforceability under the law of any other
jurisdiction nor the legality, validity or enforceability of any other
provision.
 
8.             Successors and Assigns.  The terms of this Agreement and the
respective rights and obligations of the parties hereunder shall be binding
upon, and inure to the benefit of, their respective successors and assigns.
 
 
2

--------------------------------------------------------------------------------

 
 
9.             Governing Law; Waiver of Jury Trial. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PROVISIONS OF THE STATE OF NEW
YORK.
 
 
 [Signature pages follow]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 

  LEHMAN COMMERCIAL PAPER INC., as Lender            
By:
/s/ Jeffrey Fitts       Name:  Jeffrey Fitts       Title: Authorized Signatory  
               

 
 
[Signatures continue on the following page.]
 
 
4

--------------------------------------------------------------------------------

 
 

  CAPITAL TRUST, INC., as Borrower            
By:
/s/ Geoffrey G. Jervis       Name:  Geoffrey G. Jervis       Title: Chief
Financial Officer                  


5 

--------------------------------------------------------------------------------